IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 246 WAL 2017
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
MOLLY HLUBIN,                                :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 21st day of November, 2017, the Petition for Allowance of

Appeal is GRANTED. The issues, rephrased for clarity, are:


             1.     Did the Superior Court erroneously broaden municipal
             police powers by holding that when municipal police officers
             leave their primary jurisdiction for the purpose of conducting
             sobriety checkpoints, it is not necessary to comply with the
             Intergovernmental Cooperation Act, 53 Pa.C.S. §§ 2301 et.
             seq., by entering into written agreements and passing an
             ordinance because such actions are permitted under the
             Municipal Police Jurisdiction Act?

             2.     Did the Superior Court erroneously eliminate the
             longstanding requirement that a “crime in progress”
             investigation must be taking place before police officers can
             leave their primary jurisdiction and enter into extraterritorial
             forays for the purpose of conducting an investigation under
             section 8953(a)(3) of the Municipal Police Jurisdiction Act,
             42 Pa.C.S § 8953(a)(3)?
3.     Did the Superior Court erroneously eliminate the
statutory requirement in section 8953(a)(4) of the Municipal
Police Jurisdiction Act, 42 Pa.C.S. § 8953(a)(4), that before
a police officer can enter another jurisdiction to conduct an
investigation, the crime being investigated must have taken
place in the officer’s primary jurisdiction?




                    [246 WAL 2017] - 2